
	

114 SRES 640 ATS: Recognizing the death of John Glenn, former Senator for the State of Ohio and the first individual from the United States to orbit the Earth.
U.S. Senate
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 640
		IN THE SENATE OF THE UNITED STATES
		
			December 10 (legislative day, December 9), 2016
			Mr. Brown (for himself, Mr. Portman, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the death of John Glenn, former Senator for the State of Ohio and the
			 first individual from the United States to orbit the Earth.
	
	
 Whereas John Glenn was born in Cambridge, Ohio, in 1921 to John Herschel Glenn, Sr. and Clara Sproat Glenn;
 Whereas, at 2 years of age, John Glenn moved to New Concord, Ohio, the town where he met his childhood sweetheart and future wife;
 Whereas, in March 1942, shortly after the Japanese attack on Pearl Harbor, John Glenn, who was a student at Muskingum College in New Concord, Ohio, at the time of the attack, entered the Naval Aviation Cadet program;
 Whereas John Glenn served in the Marine Corps from 1942 to 1965, during which time John Glenn— (1)flew 59 combat missions in World War II and 63 combat missions in Korea; and
 (2)for his service, earned 6 separate Distinguished Flying Cross awards and the Air Medal with 18 clusters;
 Whereas, in 1959, John Glenn was selected by the National Aeronautics and Space Administration to serve as 1 of the original 7 astronauts of the space program of the United States;
 Whereas, on February 20, 1962, John Glenn guided Mercury spacecraft Friendship 7 into space and circled the globe 3 times, traveling a distance of 3,600,000 miles and becoming the first individual from the United States to orbit the Earth;
 Whereas, in 1974, John Glenn arrived in the Senate, where he represented his home State of Ohio for 25 years before retiring in 1999;
 Whereas, during his time in the Senate, John Glenn served on the Committee on Governmental Affairs, the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the Special Committee on Aging;
 Whereas, as Chairman of the Committee on Governmental Affairs, John Glenn worked on a bipartisan basis to eliminate waste and make the Federal Government more efficient;
 Whereas, in 1998, as a 77-year old sitting Senator, John Glenn boarded the space shuttle Discovery for 9 days, again setting history as the oldest individual to fly in space;
 Whereas, in 2008, Ohio State University founded the John Glenn School of Public Affairs, which, in 2015, became the John Glenn College of Public Affairs, with the mission to inspire citizenship and develop leadership in the public sector;
 Whereas John Glenn was awarded the Congressional Gold Medal on November 16, 2011; Whereas John Glenn was awarded the Presidential Medal of Freedom on May 29, 2012;
 Whereas 1 author described John Glenn as the last true national hero America has ever had; Whereas John Glenn is survived by his wife of 73 years, his 2 children, and his 2 grandsons; and
 Whereas the United States is deeply indebted to John Glenn for his passion for exploration, commitment to public service, and desire to make the world a better place: Now, therefore, be it
		
	
 That— (1)the Senate—
 (A)extends its deepest condolences and gratitude to the family of John Glenn; and (B)honors the legacy and life of John Glenn, his commitment to the United States, and his service to the Senate and the United States; and
 (2)when the Senate adjourns today, it stands adjourned as a further mark of respect to the memory of the late John Glenn.
			
